 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
 6                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8         ANYKA HARRIS, individually and as                 Case No. 1:18-cv-01135-LJO-SKO
           successor-in-interest to Jontell Reedom, and
 9         BOBBY REEDOM, individually and as                 ORDER GRANTING THE PARTIES’
                                                             STIPULATED REQUEST
           successor-in-interest to Jontell Reedom
10
                             Plaintiffs,                     (Doc. 26)
11

12                vs.
13         CITY OF TULARE
14                            Defendant.
15         _____________________________________/

16                                                    ORDER
17
                On August 1, 2019, the parties stipulated that Plaintiffs be permitted to file a First Amended
18
     Complaint naming individual Tulare police officers as additional defendants. (Doc. 26.) The parties
19
     attached the proposed First Amended Complaint to the stipulation. (Doc. 26-1.) The stipulation
20
     states that Plaintiffs will file the First Amended Complaint by no later than seven (7) days from the
21
     date of the Court’s Order approving the stipulation, and Defendants will respond to the First
22
     Amended Complaint within twenty-one (21) days of the date of service. (Doc. 26 at 2.)
23
                Upon review of the parties’ stipulation, for good cause shown, the Court approves the
24
     parties’ stipulation.
25
     ///
26
     ///
27
     ///
28
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1.      Plaintiffs shall file a First Amended Complaint conforming to the proposed amended
 3 complaint filed as an exhibit to the parties’ stipulation, (Doc. 26-1), within seven (7) days from the

 4 date of this Order; and

 5          2.      Defendants shall respond to the First Amended Complaint within twenty-one (21)
 6 days of the date of service.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        August 1, 2019                                  /s/   Sheila K. Oberto             .
10                                                    UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
